Citation Nr: 1548436	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  07-11 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities.  

2.  Entitlement to a compensable disability evaluation prior to July 7, 2006 and in excess of 10 percent from July 7, 2006 for left wrist degenerative arthritis with carpal tunnel syndrome.  

3.  Entitlement to an increased disability rating in excess of 10 percent for right wrist carpal tunnel syndrome and degenerative arthritis.  

4.  Entitlement to an increased disability rating in excess of 10 percent for intervertebral disc syndrome of the lumbar spine.  

5.  Entitlement to an increased disability rating in excess of 10 percent for bilateral osteoarthritis of the first metatarsophalangeal joints.   

6.  Entitlement to an effective date earlier than February 7, 2005 for the assignment of the 10 percent disability rating for bilateral osteoarthritis of the first metatarsophalangeal joints.   

7.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder arthritis.  

8.  Entitlement to an effective date earlier than February 7, 2005 for the award of service connection for right shoulder arthritis.    

9.  Entitlement to an increased disability rating in excess of 10 percent for varicose veins of the left thigh. 

10.  Entitlement to an increased disability rating in excess of 60 percent prior to April 1, 2014 and in excess of 10 percent from April 1, 2014 for eczema of the face and neck. 

11.  Entitlement to an effective date earlier than February 7, 2005 for the assignment of the 60 percent disability rating for eczema of the face and neck.  

12.  Entitlement to service connection for asbestos exposure.  

13.  Entitlement to service connection for a left knee disability.  

14.  Whether new and material evidence has been received to reopen service connection for blurred vision.

15.  Whether new and material evidence has been received to reopen service connection for bronchitis.

16.  Whether new and material evidence has been received to reopen service connection for right tibial stress injury.

17.  Whether new and material evidence has been received to reopen service connection for hearing loss of the right ear. 


REPRESENTATION

Veteran represented by:	Jill Mitchell, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982 and from November 1989 to July 2002.   

This matter came before the Board of Veterans'Appeals (Board) on appeal from rating decisions dated in August 2006, two in August 2007, and July 2008 from the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The August 2006 rating decision granted service connection for right shoulder arthritis and assigned an initial disability evaluation from February 7, 2005; assigned a 60 percent rating to the eczema of the face and neck from February 7, 2005; and assigned a 10 percent disability evaluation to the osteoarthritis of the first metatarsophalangeal joints, bilateral, from February 7, 2005.  The August 2006 rating decision denied entitlement to increased ratings for varicose veins of the left thigh, the right wrist carpal tunnel syndrome with degenerative arthritis, left wrist degenerative arthritis, and intervertebral disc syndrome of the lumbar spine.  Service connection for a left knee disability was denied and the claims for service connection for hearing loss of the right ear, major depressive disorder, blurred vision, bronchitis, and right tibial stress injury remained denied because the new and material evidence had not been received.  

An August 2007 rating decision denied entitlement to TDIU.  The July 2008 rating decision granted a 10 percent disability rating to the left wrist degenerative arthritis with carpal tunnel syndrome from September 12, 2007.  Entitlement to increased ratings for the right wrist carpal tunnel syndrome with arthritis, intervertebral disc syndrome of the lumbar spine, bilateral osteoarthritis of the first metatarsophalangeal joints, right shoulder arthritis, and varicose veins of the left thigh were denied.  Service connection for asbestos exposure was denied. 

An August 2007 rating decision determined that there was clear and unmistakable error in the September 2009 rating decision and found that a 10 percent disability rating was warranted from July 7, 2006 for the left wrist degenerative arthritis with carpal tunnel syndrome.  

An April 2013 rating decision granted service connection for major depressive disorder and assigned an evaluation of 30 percent from February 7, 2005.  Another April 2013 rating decision proposed a reduction of the disability rating for the eczema of the face and neck from 60 percent to 10 percent.  A January 2014 rating decision assigned the 10 percent rating to the eczema of the face and neck effective April 1, 2014.  The Veteran filed a notice of disagreement as to the reduction in January 2015, but subsequently withdrew the appeal of that issue in September 2015.  

As will be discussed in further detail in the remand section below, the issue of clear and unmistakable error in a December 27, 2002 rating decision has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to increased disability ratings for left wrist degenerative arthritis with carpal tunnel syndrome, right wrist carpal tunnel syndrome and degenerative arthritis, intervertebral disc syndrome of the lumbar spine, bilateral osteoarthritis of the first metatarsophalangeal joints, varicose veins of the left thigh, and eczema of the face and neck; the claims to reopen service connection for blurred vision and hearing loss in the right ear; and entitlement to TDIU are all addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On July 29, 2013, prior to the promulgation of a decision by the Board, the Veteran's attorney indicated in a written statement that the Veteran was withdrawing the appeals as to the claims of service connection for asbestos, for a series of claims styled as an "earlier effective date for the grant of service connection and evaluation" by the March 2007 statement of the case (including entitlement to an effective date earlier than February 7, 2005 for the assignment of the 10 percent disability rating for bilateral osteoarthritis of the first metatarsophalangeal joints, entitlement to an effective date earlier than February 7, 2005 for the award of service connection for right shoulder arthritis, entitlement to an effective date earlier than February 7, 2005 for the assignment of the 60 percent disability rating for eczema of the face and neck), for an earlier effective date for a left wrist rating, and whether new and material evidence has been received to reopen the claims for service connection for bronchitis and right tibial stress injury.

2.  The Veteran does not have a current left knee disability.

3.  The Veteran is left hand dominant. 
 
4.  The Veteran's service-connected right shoulder arthritis is manifested by pain and limited range of motion of the right arm, without ankylosis, motion limited at shoulder level, flail shoulder, or impairment of the humerus, clavicle or scapula with fibrous union, dislocation, malunion, or nonunion.  





CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal as to the appeals of the claims of service connection for asbestos, entitlement to an effective date earlier than February 7, 2005 for the assignment of the 10 percent disability rating for bilateral osteoarthritis of the first metatarsophalangeal joints, entitlement to an effective date earlier than February 7, 2005 for the award of service connection for right shoulder arthritis, entitlement to an effective date earlier than February 7, 2005 for the assignment of the 60 percent disability rating for eczema of the face and neck, and whether new and material evidence has been received to reopen the claims for service connection for bronchitis and right tibial stress injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The criteria for the establishment of service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for an initial rating in excess of 10 percent for service-connected right shoulder arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Withdrawn Appeals

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.

On July 29, 2013, prior to the promulgation of a decision by the Board, the Veteran's attorney indicated in a written statement that the Veteran was withdrawing the appeals as to the claims of service connection for asbestos, entitlement to an effective date earlier than February 7, 2005 for the assignment of the 10 percent disability rating for bilateral osteoarthritis of the first metatarsophalangeal joints, entitlement to an effective date earlier than February 7, 2005 for the award of service connection for right shoulder arthritis, entitlement to an effective date earlier than February 7, 2005 for the assignment of the 60 percent disability rating for eczema of the face and neck, and whether new and material evidence has been received to reopen the claims for service connection for bronchitis and right tibial stress injury.  There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeals of these issues are dismissed. 

2.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's claim for a higher initial rating for the right shoulder arthritis, VA has met its duty to notify for this claim.  Service connection for this issue was granted in the August 2006 decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, VA complied with notification responsibilities in regards to the Veteran's claim in correspondence sent to the Veteran in January 2007, October 2007, January 2008, and December 2012.  

Regarding the claim for service connection for a left knee disability, the RO provided notice letters to the Veteran in March 2005, August 2006, January 2007, and December 2012.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claim was readjudicated thereafter.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her claims.  Neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  Service treatment records are associated with the claims file.  VA treatment records dated from 2002 to 2014 are associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined. 

The Veteran underwent VA examinations in 2007 and 2013 to obtain medical evidence as to the nature and severity of service-connected right shoulder arthritis.  The Veteran underwent VA joints examinations in 2002, 2005, 2007, and 2013 to obtain medical evidence as to the nature and etiology of the claimed joint disabilities.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiners carefully examined the Veteran and the examination reports are accurate and fully descriptive, and fully address the criteria necessary to effectively evaluate the Veteran's service-connected disability and her left knee claim.  The Board finds that for these reasons the Veteran has been afforded adequate examinations and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

3.  Service connection for a left knee disability. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a) ; therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Board finds that the weight of the evidence does not establish current diagnosis or objective findings of a current left knee disability.  The Veteran has not submitted or identified evidence of a current diagnosis of the claimed left knee disability.  

Review of service treatment records show no complaints or treatment for left knee pain or other symptoms or a diagnosis of a left knee disability during active military service.  Service treatment records dated in October 2001 and November 2001 show complaints of right knee pain and discomfort, but not left knee.  The Veteran did not report any knee symptoms at her service examinations and she denied having a trick or locked knee.  Examination of the lower extremities was normal.  See the in-service examinations dated in November 1978, March 1982, July 1987, September 1989, November 1994, and July 1996.  The July 1996 examination report indicates that the Veteran reported having swollen and painful joints but the specific joints were not identified.  The examining doctor indicated that the Veteran's complaints were not considered disabling.  Examination of the lower extremities was normal.  The Veteran separated from her second period of service in July 2002.  

The Veteran was afforded a VA joints examination in October 2002.  The Veteran did not have any complaints pertinent to the knees.  Examination of the lower extremities was within normal limits.  Gait was normal.  Sensation and motor function on the lower extremities was normal.  X-ray examination of the left tibia was unremarkable.  There was no fibular abnormality.  VA joints examination reports dated in November 2005 and November 2007 indicate that gait was normal.  Muscle strength in the lower extremities was 5/5.  Reflexes were normal.  A left knee disability was not identified.  The Veteran had no complaints pertinent to the left knee.  A VA treatment record dated in April 17, 2009 noted full range of motion of the knee.  An August 27, 2009 VA treatment record noted that the joints showed no swelling and there was no focal tenderness to palpation of knees.  An April 19, 2010 VA treatment record indicates that the Veteran reported body aches everywhere including in the left knee.  The impression was fibromyalgia. 

A January 2013 VA examination report indicates that the Veteran reported having bilateral shin splints in service.  The Veteran had no complaints pertinent to the left knee.  Physical examination of the left knee revealed that flexion was to 140 degrees and extension was to zero degrees.  There was no objective evidence of pain with motion.  Muscle strength in the left lower extremity was normal. The left knee was stable with no subluxation or dislocation.  There was no meniscal condition.  The examiner noted that the Veteran had functional impairment due to shin splints.  There were no findings of a left knee disability or any functional impairment due to a left knee disability.  The examiner noted that the Veteran had a diagnosis of fibromyalgia as well as chronic depression.  A February 2013 bone scan was normal with no evidence of shin splints or stress fractures or other abnormality in the lower extremities including the knees.    

The Veteran has asserted that she has current left knee disability.  The Veteran is competent, as a lay person, to describe observable symptoms such as pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board cannot rely on the Veteran's lay assertion as to a medical diagnosis because she is not shown to possess the type of medical expertise that would be necessary to opine regarding the diagnosis and etiology of an orthopedic disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether the Veteran has a current left knee disability falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  The question of a medical diagnosis regarding an orthopedic disability involves a complex medical issue and medical testing including x-ray examination.  It is not shown that the Veteran has such expertise to perform such testing and render a medical diagnosis.  The Veteran has not provided or identified any medical evidence to support her contentions that she has a left knee disability.  

The Board finds that the weight of the evidence does not establish current diagnosis or objective findings of a current left knee disability.  The Veteran has not submitted or identified evidence of a current diagnosis of the claimed left knee disability.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the evidence is found to preponderate against the claim that the Veteran has a current left knee disability that was incurred in service.  The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of a left knee disability. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a left knee disability is denied.

4.  Entitlement to an initial rating in excess of 10 percent for right shoulder arthritis. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. 

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994). 

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Degenerative arthritis can also be rated under Diagnostic Code 5003 based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion is noncompensable under th2e appropriate diagnostic codes, a rating of 10 percent is for application. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Normal forward elevation of the shoulder is from 0 to 180 degrees, normal abduction is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5201, for rating limitation of motion of the arm, a minimum 20 percent rating is assigned when there is limitation of motion of the major or minor arm at shoulder level.  A 20 percent rating is warranted when there is limitation of motion of the minor arm midway between the side and shoulder level.  A maximum 30 percent disability evaluation is warranted when there is limitation of motion of the minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, other impairment of the humerus, a minimum 20 percent evaluation is warranted for impairment of the humerus of the minor extremity caused by malunion resulting in moderate or marked deformity, or for recurrent dislocation of the scapulohumeral joint with infrequent episodes of dislocation at the scapulohumeral joint and guarding of movement at the shoulder level, or for recurrent dislocation of the scapulohumeral joint with frequent episodes of dislocation and guarding of all arm movements.  A 40 percent evaluation is assigned where there is fibrous union, a 50 percent evaluation is warranted for nonunion or a false flail joint, and a maximum 70 percent evaluation is warranted for loss of the humeral head (a flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2015).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Finally, the Court has held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition..."  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).
 
Historically, service connection was awarded for the right shoulder arthritis in an August 2006 rating decision and an initial 10 percent disability rating was assigned effective on February 7, 2005 under Diagnostic Codes 5203 and 5010.  The Veteran expressed disagreement with the initial 10 percent rating assigned.  

After review of all of the evidence of record, the Board finds that the weight of the competent and credible evidence weighs against the assignment of an initial disability evaluation in excess of 10 percent for the service-connected right shoulder disability.  The weight of the competent and credible evidence does not establish that the service-connected right shoulder disability (minor) is manifested by or more closely approximates limitation of motion of the right arm to at shoulder level or midway between the side and shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic code 5201.  

A November 2007 VA examination report indicates that the Veteran reported having a diagnosis of right shoulder arthritis which existed since 1995.  She reported having the following symptoms: stiffness, range of motion not the same, giving way unexpectedly, and sharp pain.  She did not have weakness, swelling, heat, redness, lack of endurance, locking, fatigability and dislocation.  She reported having pain in the right shoulder for approximately 12 years.  The pain was constant and traveled up on the shoulder.  The pain was sharp and was described as a 10 out of 10 (10 being the worst pain).  The pain came on by itself and was relieved by the medication: Naproxen, Cyclobenzaprine and ibuprofen.  At the time of pain she was able to function with medication.  The current treatment is medication.  She has not had any prosthetic implants of the joint. 

Physical examination of the right shoulder revealed guarding of movement.  There is no edema, effusion, weakness, tenderness, redness, heat and subluxation.  Range of motion of the shoulder joint is as follows: flexion to 110 degrees with pain at 110 degrees (normal 180 degrees); abduction to 90 degrees with pain at 90 degrees (normal 180 degrees); external and internal rotation to 60 degrees with pain at 60 degrees (normal 90 degrees).  On the right, the joint function is additionally limited by the following after repetitive use: pain and pain has the major functional impact.  The joint function on the right is not additionally limited by the following after repetitive use: fatigue, weakness, lack of endurance and incoordination.  The above additionally limit the joint function by 0 degrees.  The diagnosis was right shoulder arthritis.  The reasons are as follows: subjectively history of arthritic shoulder and objectively evidence of guarding and pain on exam. 

The Veteran was afforded a VA examination in January 2013.  It was noted that the Veteran was a confused and poor historian.  She reported that she had right shoulder pain after using a rifle and it was aggravated by her motor vehicle accident.  It was noted that the Veteran had x-rays by history which were normal.  No x-rays are shown electronically until 2010, and those were normal.  She complains of shoulder pain and limited motion that has gotten progressively worse since onset.  The examination report indicates that the Veteran was left hand dominant.  Physical examination revealed that range of motion of the right shoulder was flexion to 165 degrees with no objective evidence of painful motion.  Abduction was to 175 degrees with no objective evidence of painful motion.  There was no additional loss of motion with repetitive use testing.  There was no localized tenderness or pain to palpation of the joints or soft tissue and there was no guarding of the right shoulder.  Right shoulder muscle strength was 5/5.  There was no ankylosis of the glenohumeral articulation.  Hawkins impingement test, empty can test, external rotation/infraspinatus strength test, and lift-off subscapularis test were negative indicating no tenopathy or tear.  There is no history of mechanical symptoms or recurrent dislocation.  Crank apprehension and relocation test were negative indicating no shoulder instability.  The Veteran did not have an acromioclavicular joint condition or any other impairment of the clavicle or scapula.  There was no tenderness on palpation of the acromioclavicular joint.  The cross-body abduction test was negative.  The Veteran did not have a total shoulder joint replacement.     

The weight of the competent and credible evidence for the time period of the appeal does not demonstrate limitation of the right arm to shoulder level (to 90 degrees, see Plate I at 38 C.F.R. § 4.71a ).  The medical evidence discussed above consistently found that the Veteran had motion beyond 90 degrees and on most evaluations, she had full range of motion of the right shoulder.  The November 2007 VA examination report indicates that abduction of the right shoulder was to 90 degrees but there was flexion to 110 degrees.  The Board notes that range of motion testing before and after the November 2007 VA examination shows full range of motion of the right shoulder.  See the June 2005, April 2006, and April 2009 VA treatment records.  The January 2013 VA examination shows that range of motion of the right shoulder was flexion to 165 degrees with no objective evidence of painful motion and abduction was to 175 degrees with no objective evidence of painful motion.  Full flexion and abduction of the arm is to 180 degrees.  

While the Veteran has suggested that he pain and range of motion in her right shoulder has worsened through the course of her appeal, such is simply not consistent with the findings at the 2007 VA examination with regard to abduction.  As such, the Board believes that the range of motion testing at that examination is an outlier and not indicative of the true range of motion in her right shoulder, which was consistently shown to be more extensive at prior and subsequent tests.

Even considering painful motion and other symptoms, (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the weight of the evidence does not show that the range of motion of the Veteran's right shoulder was so functionally limited as to meet the criteria for a disability rating in excess of 10 percent.  The Veteran's symptom of pain was considered and assessed by the VA examiners in 2007 and 2013.  Pain or other functional impairment was not shown to functionally limit the range of  motion of the right shoulder to 90 degrees on flexion and/or abduction.  The VA examination findings did not document any gross deformity, muscular spasms, atrophy, or weakness about the right shoulder girdle muscles.  The medical evidence shows that the Veteran's right shoulder and arm are not additionally limited by weakened movement, excess fatigability, or incoordination.  The January 2013 VA examiner indicated that the Veteran had no additional degrees of motion loss due to pain, weakened movement, excess fatigability or incoordination and no additional range of motion loss due to pain on use or during flare-ups. 

The Board notes that the AOJ awarded the initial 10 percent disability evaluation effective from February 7, 2005, based on pain in the right shoulder with noncompensable limited motion.  The weight of the evidence does not establish limitation of motion of the right arm or shoulder or any other additional functional loss that more nearly approximated that of functional limitation of the right arm movement at shoulder level.  Overall, the current 10 percent rating for the service-connected right shoulder disability is found to encompass any additional functional impairment due to pain.  Based on the evidence of record, there is no basis for the assignment of a higher rating pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 in this case.  See DeLuca; supra.  Accordingly, an initial rating in excess of 10 percent is not warranted under Diagnostic Code 5201 with consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Court's holdings in DeLuca and Burton.  

The Board considered the Veteran's right shoulder disability under other analogous criteria; however, there is no evidence of ankylosis of the scapulohumeral articulation, recurrent dislocation of or at the scapulohumeral joint with frequent episodes and guarding of all arm movements, or impairment of the humerus, clavicle, or scapula with malunion or nonunion to warrant a rating in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5200, 5202, 5203 (2015).  The Board considered the Veteran's disability under Diagnostic Code 5003, however, this is based on limitation of motion, including painful motion, which the Veteran is already rated under and has been discussed above.  38 C.F.R. § 4.71a. 

For these reasons, the Board concludes that an initial rating in excess of 10 percent for service-connected right shoulder disability is not warranted at any time during the period of the appeal.  Fenderson, supra.  After weighing all the lay and medical evidence, the Board finds that a preponderance of the evidence is against a rating in excess of 10 percent for service-connected right shoulder disability for any period of claim.  38 C.F.R. §§ 4.3, 4.7.  The claim for a higher initial rating is denied.

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected right shoulder disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's right shoulder disability reasonably describe and assess her disability level and symptomatology.  The Veteran's symptoms and functional limitations due to her right shoulder disability are contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate to rate the disability.  The record shows that the service-connected right shoulder disability is manifested by pain and limited motion.  The schedular rating that is assigned here was assigned specifically in recognition of the shoulder pain she has experienced.  As such, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.



ORDER

The appeals as to the claims of service connection for asbestos, entitlement to an effective date earlier than February 7, 2005 for the assignment of the 10 percent disability rating for bilateral osteoarthritis of the first metatarsophalangeal joints, entitlement to an effective date earlier than February 7, 2005 for the award of service connection for right shoulder arthritis, entitlement to an effective date earlier than February 7, 2005 for the assignment of the 60 percent disability rating for eczema of the face and neck, and whether new and material evidence has been received to reopen the claims for service connection for bronchitis and right tibial stress injury are dismissed.

Service connection for left knee disability is denied.

An initial rating in excess of 10 percent for the service-connected right shoulder arthritis is denied for the entire period of the appeal. 


REMAND

In a February 2005 statement, the Veteran indicated that the RO committed reversible error in the December 27, 2002 decision when the RO assigned 10 percent initial disability ratings to the service-connected varicose veins of the left thigh, lumbosacral strain, and right wrist carpal tunnel syndrome; and when the RO assigned noncompensable initial disability ratings to the service-connected degenerative arthritis change of the left wrist, eczema of the face and neck, and bilateral osteoarthritis of the first metatarsophalangeal joints; and denied entitlement to service connection for right ear hearing loss, major depressive disorder, blurred vision, bronchitis, and right tibial stress injury.  The Veteran argues that higher disability ratings were warranted for the service-connected left thigh varicose veins, lumbosacral strain, and right wrist carpal tunnel syndrome based upon 38 C.F.R. §§ 4.10, 4.40, 4.41, and 4.59.  The Veteran argued that the RO failed to consider the Veteran's unrebutted evidence of painful motion when assigning the disability ratings.  The Veteran asserts that the zero percent ratings were erroneously applied to the service-connected eczema and bilateral foot disorders and 30 percent ratings should have been applied under the rating schedule.  

The Veteran argued that that RO committed reversible error in the December 2002 rating decision by denying service connection for hearing loss of the right ear, major depressive disorder, bronchitis, and right tibial stress injury.  The Veteran asserts that these disorders were verified in the service treatment records, were incurred in service, and were treated continuously during service for many years; she continued to receive treatment prior to and after discharge from service; and therefore chronicity of the conditions was established.  The Veteran argues that the RO did not consider the in-service evidence.  The Veteran also argued that the December 27, 2002 decision should be reversed since it did not contain an analysis of the credibility or probative value of evidence submitted by the Veteran or a statement of reasons and bases, and the RO improperly rejected this evidence and did not apply the doctrine of reasonable doubt.  The Veteran again raised the issue of clear and unmistakable error in the December 27, 2002 decision in a September 2008 notice of disagreement.  

A previous determination which is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed.  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  The Board finds that the Veteran has raised the issue of CUE in the December 27, 2002 decision.  

Review of the record reveals that the AOJ addressed one issue of CUE in a September 2009 decision.  In the September 2009 decision, the RO found that there was CUE in the July 2008 rating decision which assigned a 10 percent rating to the service-connected left wrist degenerative arthritis changes with carpal tunnel syndrome from September 12, 2007 and the RO found that the proper effective date for the 10 percent award was July 7, 2006, the date it was factually ascertainable that the 10 percent rating was warranted.  However, the AOJ has not adjudicated the Veteran's assertions that there was CUE in the December 27, 2002 rating decision and has not issued a decision for the CUE claim for the December 27, 2002 decision.  Thus, the Board finds that the AOJ should issue a decision for the CUE claim. 

The Board acknowledges the fact that in an October 1, 2009, the AOJ stated in a letter to the Veteran that they had adjudicated all of the issues raised in the September 9, 2008 claim, but there is simply no discussion of any disability in either the cover letter or rating decision aside from the left wrist.  Thus, the AOJ clearly did not address all of the raised issues.

The Board finds that the Veteran's claims of entitlement to increased disability ratings for left wrist degenerative arthritis with carpal tunnel syndrome, right wrist carpal tunnel syndrome and degenerative arthritis, intervertebral disc syndrome of the lumbar spine, bilateral osteoarthritis of the first metatarsophalangeal joints, varicose veins of the left thigh, and eczema of the face and neck; and the claims to reopen service connection for blurred vision and hearing loss in the right ear are inextricably intertwined with the CUE claim.  

The Board finds that it would be inappropriate at this juncture to enter a final determination on these issues until the CUE claim is adjudicated since the outcome of the CUE claim may have significant impact on the increased rating claims and claims to reopen.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  The Board also finds that appellate review of the TDIU issue must be deferred pending adjudication of the CUE claim.  The appropriate action is to remand the CUE claim to the AOJ for adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate in the first instance in a decision the Veteran's claim alleging clear and unmistakable error (CUE) in the December 27, 2002 rating decision that assigned 10 percent initial disability ratings to the service-connected varicose veins of the left thigh, lumbosacral strain, and right wrist carpal tunnel syndrome; assigned zero percent initial disability ratings to the service-connected degenerative arthritis change of the left wrist, eczema of the face and neck, and bilateral osteoarthritis of the first metatarsophalangeal joints; and denied entitlement to service connection for right ear hearing loss, major depressive disorder, blurred vision, bronchitis, and right tibial stress injury.  Provide the Veteran with proper notice of the decision. 
 
2.  Following the completion of the foregoing, readjudicate the Veteran's claims of entitlement to increased disability ratings for left wrist degenerative arthritis with carpal tunnel syndrome, right wrist carpal tunnel syndrome and degenerative arthritis, intervertebral disc syndrome of the lumbar spine, bilateral osteoarthritis of the first metatarsophalangeal joints, varicose veins of the left thigh, and eczema of the face and neck; the claims to reopen service connection for blurred vision and hearing loss in the right ear; and entitlement to TDIU (if in order, dependent on the outcome of the CUE claim, discussed above).  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans'Appeals



Department of Veterans Affairs


